1. 2006 Annual Report on the Euro Area (vote)
- Before the vote on Amendment 13
(FR) With the agreement of the rapporteur, the Group of the Greens/European Free Alliance are prepared to delete Amendment 7, on condition that an oral amendment be added at the end of Amendment 13. This would specify each party's responsibilities in the field of foreign exchange policy. I will now read you the text of the oral amendment in English:
'Without prejudice to their respective powers and responsibilities in order to cope with international disequilibria.'
(The oral amendment was not accepted)